Citation Nr: 1128957	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  05-04 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Counsel






INTRODUCTION

The Veteran had active service from June 1965 to May 1967, including service in the Republic of Vietnam from May 1966 to May 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2004 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The Veteran's claim was previously before the Board in February 2008 and remanded for additional evidentiary development.  The requested development was not completed as directed, in part because the Veteran could not be located.  Attempts to reach him at addresses in Florida and Puerto Rico were unsuccessful.  For the reasons discussed in greater detail below, the Board finds that another remand is required in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his currently diagnosed psychiatric disorders, including PTSD, are related to his period of active service, and in particular, to his service in the Republic of Vietnam.  In light of Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has re-phrased the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2010).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2010); see also, 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also, Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor was related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) stated:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.

Service personnel records (SPRs) associated with the claims file show that the Veteran was stationed in the Republic of Vietnam from May 16, 1966 to May 15, 1967, and attached to "U051 647th QMCo (PetrlOp)."  The Veteran's DD-214 Form identified his military specialty as "56C2L," or petrol storage specialist.  He was also identified as a "supply handler."  The Veteran was awarded the National Defense Service Medal, Vietnam Campaign Medal, Parachutist Badge, and Expert Rifle Badge.  The Veteran's service treatment records (STRs) revealed no pre-service or in-service treatment for any psychiatric disorder, nor was any psychiatric disorder noted upon discharge from service. 

In a VA psychiatry assessment dated September 2003, the Veteran reported frequent nightmares approximately once per week in which he recalled traumatic events from his service in Vietnam.  The Veteran indicated that the nightmares involved watching a sergeant in Vietnam commit suicide and watching fellow soldiers in his unit die in front of him as a result of a grenade attack.  The examiner prescribed medication, encouraged the Veteran to decrease his alcohol intake, and diagnosed the Veteran as having anxiety disorder, rule out PTSD.

The Veteran was afforded a VA PTSD consultation in November 2003.  The Veteran stated that he had weekly nightmares and combat-related intrusive thoughts, and that his PTSD was related to combat trauma, including (1) witnessing a sergeant commit suicide, (2) witnessing a truck explosion which reportedly killed "several" soldiers, and (3) nearly being accidentally shot in the head by a fellow soldier.  However, the Veteran did not provide any specific information, such as dates or locations, about these incidents.  The examiner diagnosed the Veteran as having chronic, delayed-onset PTSD as well as polysubstance dependence and alcohol abuse.  

The Veteran provided additional information about his claimed in-service stressors in the March 2004 notice of disagreement.  In particular, the Veteran indicated that he was assigned to the "647 QM Co (Petrol Op) in Cam Ranh Bay, Vietnam between 1966 and 1967."  The Veteran identified his in-service stressors as follows: an incident in which a grenade was thrown "in a truck close to me and I personally witnessed people flying in the air," and watching a fellow soldier commit suicide.  The Veteran was unable to provide any specific information, such as dates or locations, about these incidents.

Treatment notes from R. Lawrence, Adjustment Counselor, of the Jacksonville, Florida Vet Center dated December 2004 revealed that the Veteran sought care for irritability, insomnia, and intrusive thoughts related to his service in Vietnam.  The Veteran recounted that he was stationed in Vietnam during 1966 with the 647th Quartermasters Company.  His military specialty was truck driver, and the Veteran stated that he delivered gasoline to various locations in Vietnam.  

In the course of these duties, the Veteran indicated that he was an eyewitness to traumatic events.  Specifically, the Veteran noted that he watched a child throw a grenade into a truck.  The subsequent explosion purportedly killed three or four individuals in his unit.  The Veteran also reported being an eyewitness to the suicide of a Puerto Rican sergeant who "blew his head off."  The Board notes that the Veteran identified a location where the suicide allegedly occurred.  However, this information was written illegibly in the treatment note.  The Veteran also reported being subjected to "enemy fire" on numerous occasions during service.  The examiner diagnosed the Veteran as having PTSD. 

In January 2008, the Veteran's representative submitted an informal hearing presentation in connection with the current claim.  The representative indicated that the Veteran's PTSD was related to the following in-service stressors: (1) watching a sergeant commit suicide by "blowing his head off," and (2) watching a grenade explode in front of him which killed several soldiers.  The representative also stated that the Veteran engaged in combat.  However, there is no evidence of record, aside from the Veteran's own statements, which would show that the Veteran engaged in combat.  In light of the foregoing, the United States Army and Joint Services Records Research Center (JSRRC) should be asked to provide any information, including copies of any unit histories, which might corroborate the Veteran's alleged in-service stressors described above.      

As noted above, the Veteran's claim was previously before the Board in February 2008 and remanded for additional evidentiary development.  The requested development was not completed as directed because the Veteran could not be located.  Attempts to reach him at addresses in Florida and Puerto Rico were unsuccessful.  To date, the Veteran has not kept VA apprised of his whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that "[i]n the normal course of events, it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him.").  

Additional evidence of record associated with the claims file since the February 2008 remand order revealed that the Veteran was awarded Social Security Disability benefits as a result of a psychiatric disorder.  The effective date for this award was June 21, 2003.  Of particular note, the Veteran provided a mailing address in connection with his application for these benefits.  To date, however, VA has not sent any correspondence to the Veteran at this address.  On remand, therefore, the RO/AMC should attempt to contact the Veteran at the address listed in his application for Social Security Disability benefits (or any other address identified on remand).  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To date, the Veteran has not been afforded a VA examination.  On remand, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of his psychiatric disabilities and their relationship, to service, if any.
    
The Veteran receives medical care through VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO/AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from December 2, 2005.  In addition, the Veteran should be contacted and asked to identify any and all non-VA sources of treatment since discharge from service for his psychiatric disabilities that are not already of record.  

Finally, the Veteran should be provided with complete notice pursuant to the Veterans Claims Assistance Act (VCAA) of the information and evidence needed to substantiate his service connection claim for an acquired psychiatric disorder, to include PTSD.  The Veteran should also be afforded notice pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) of the information and evidence needed to establish a disability rating and effective date for the disability on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to contact the Veteran at the address listed in his application for Social Security Disability benefits (or any other address identified on remand).  In addition, request that the Veteran identify any and all non-VA sources of treatment for his psychiatric disabilities, to include PTSD, that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

Also, send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act.  The notice letter must provide information about the type of evidence necessary to establish service connection for an acquired psychiatric disorder, to include PTSD.  The letter should inform the Veteran that he can submit alternate sources of records, such as "buddy statements," in support of his claim.  The Veteran should also be provided with notice of the information and evidence needed to establish a disability rating and effective date for the disability on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

2.  Even if the Veteran cannot be contacted, associate with the claims file relevant VA medical treatment records pertaining to the Veteran from December 2, 2005.  If there are no VA medical records dated after December 2, 2005, to include in Puerto Rico and Florida, this finding should be documented in the claims folder.

3.  After Steps 1-2 are completed, ask the United States Army and Joint Services Records Research Center (JSRRC) to provide any information, including copies of any unit histories/operational reports for the 647th QM Co. (Petrl Op) from July 1966 to May 1967 and for the 76th Engr. Co. Maint. From May 16, 1966 to July 23, 1966, which might corroborate the Veteran's alleged in-service stressors described above.      

4.  After Steps 1-3 are completed, schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of his psychiatric disabilities.  The examiner is asked to ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

With respect to the PTSD claim, the examiner is asked to express an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran has PTSD as a result of active service, to include as a result of a "fear of hostile military or terrorist activity," which means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   

In the alternative, the examiner is also asked to express an opinion as to whether the Veteran's other currently diagnosed psychiatric disabilities, including but not limited to anxiety disorder, is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service.  The examiner must provide a complete rationale for any stated opinion.

5.  After the requested examination has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


